      Case 2:18-cv-00091-MHT-SMD Document 53 Filed 02/08/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DARCY CORBITT, et al.,                      )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )        CASE NO. 2:18-cv-91-MHT-GMB
                                            )
HAL TAYLOR, et al.,                         )
                                            )
       Defendants.                          )

               PLAINTIFFS’ NOTICE OF FILING EXHIBITS UNDER SEAL

       Pursuant to the Protective Orders entered by this Court (Doc. 41)(Doc. 43), Plaintiffs

herby file the following documents under seal:

              Medical Record D1170, attached hereto as Exhibit 6
              Medical Record D1154, attached hereto as Exhibit 7
              Medical Record D1166, attached hereto as Exhibit 8
              Medical Record D1174, attached hereto as Exhibit 9
              Medical Record D1139, attached hereto as Exhibit 10
              Medical Record D1126, attached hereto as Exhibit 11
              Medical Record D1250, attached hereto as Exhibit 12
              Medical Record D226, attached hereto as Exhibit 13
              Medical Record of Darcy Corbitt, attached hereto as Exhibit 31
              Medical Record of Destiny Clark, attached hereto Exhibit 39
              Deposition of Jane Doe, attached hereto as Exhibit 41
              Declaration of Jane Doe, attached hereto as Exhibit 42
              Name Change Order of Jane Doe, attached hereto as Exhibit 43
              Medical Record of Jane Doe, attached hereto as Exhibit 44

Respectfully submitted this 8th day of February 2019.



                                     s/ Brock Boone
                                     Brock Boone
                                     Randall C. Marshall
                                     ACLU OF ALABAMA
                                     P.O. Box 6179
                                     Montgomery, AL 36106-0179
                                     (334) 265-2754
                                                 1
Case 2:18-cv-00091-MHT-SMD Document 53 Filed 02/08/19 Page 2 of 3




                       bboone@aclualabama.org
                       rmarshall@aclualabama.org

                       Rose Saxe
                       Gabriel Arkles
                       ACLU LGBT & HIV Project / ACLU Foundation
                       125 Broad St., 18th Floor
                       New York, NY 10004
                       (212) 549-2605
                       rsaxe@aclu.org
                       garkles@aclu.org
                       Admitted Pro Hac Vice
                       Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                       Jane Doe




                                 2
      Case 2:18-cv-00091-MHT-SMD Document 53 Filed 02/08/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on February 8, 2019, I filed the foregoing Notice electronically using the
Court’s CM/ECF system, which will serve all counsel of record. I further certify that I emailed
the SEALED to all counsel of record.

                                     s/ Brock Boone




                                                3
